121.	 I should like to begin by congratulating Mr. Hambro, as previous speakers have done, on his election as President of this historic twenty-fifth session of the General Assembly. The Ghana delegation would like to think that his election is a recognition of the contribution which his country in particular, and Scandinavia in general, has made to the founding and the stabilization of this world Organization, having provided two of its three Secretaries-General, not to mention such distinguished Scandinavians as Count Bernadotte and Ambassador Jarring, who have served and continue to serve this world body with singular distinction. I should also like to pay tribute to Mrs. Angie Brooks-Randolph, a woman respected by all, for the charm, grace and efficiency which she brought to the performance of her functions in this exacting office.
122.	At the commencement of the Second United Nations Development Decade which has coincided with the twenty-fifth anniversary of the United Nations, the opportunity has again been offered to the Organization to devise and operate a strategy for waging the greatest and the noblest of all wars to ensure mankind's survival the war against poverty, disease, ignorance, and underdevelopment. It is an opportunity which we, the peoples of the United Nations, dare not spurn.
123.	The second half of the twentieth century has witnessed one of the most fascinating processes in the history of mankind. Ideas of freedom and justice, until then reserved for a privileged section of the world's people, were suddenly let loose over the colonial world. The result of this was the decolonization process, as fascinating as it was inevitable, which our generation has been privileged to witness. Territories formerly serving as appendages to metropolitan countries took over the management of their own affairs as free and independent peoples. The United Nations itself, visibly transformed by this process, played and continues to play a crucial role in this process; its Marshalling of world moral opinion against oppression and injustice, its recognition that questions of freedom and justice for oppressed people were inextricably bound up with world peace, inspired and gave momentum to the process.
124.	Now the oppressed world is politically free but it must survive, and the United Nations is again being called upon this time to help add economic sovereignty to the political independence which the decolonization process conferred on the dependent Territories, We, the peoples of the United Nations, are being urged to take effective steps to ensure that Territories and peoples now free can, through self-reliance and buttressed by international cooperation, develop their own resources for the betterment of their own peoples. It is the moral duty of the peoples of the United Nations to ensure that the independence gained by former colonial peoples is not compromised and rendered a mere mirage by practices and policies by some of its Member States which tend to perpetuate the economic gap between developed and developing countries. It is the moral duty of the peoples of this Organization to demonstrate in moral and material terms that the decolonization process is not a meaningless fraud.
125.	In the view of the Ghana delegation, that should be the cardinal objective of the Second Development Decade.
126.	This Organization does not have to be reminded of the economic problems facing the developing countries of the world. The various structural imbalances which plague their economies, the imbalances In their transactions with the developed world, the constant deterioration in the terms of trade, as well as the heavy debt servicing crises, which afflict their single product economies are familiar to all of us. The people of Ghana, for example, have to live with a debt problem whose harsh and unrealistic repayment terms inhibit our ability to plan on a longterm basis. We have with a debt-servicing arrangement that fails to take into account the ability of our economy to pay and :hat refuses to extend the aid principle to the debt question, thus frustrating the objective of aid which some of our donors generously extend to us. We in Ghana have to bear a debt burden magnified by inordinately high moratorium interest charges which lead to an indefensible increase in debt repayment obligations.
127.	Admittedly, the chief responsibility for the avoidance of debt servicing rests with the developing countries, but the developed creditor countries must also bear some of the responsibility. Their policies towards imports from developing countries, the distribution of their aid as between grants and loans, the policies governing aid they make available, including their almost indiscriminate guarantee of export credits  all have an effect on the debt servicing capacity of developing countries.
128.	One must also mention the hedging and equivocation and interminable delays that have characterized efforts to reach commodity agreements that would benefit developing countries. Added to that is the resistance to special tariff preferences for the exports of developing countries that seems to be emerging from the discussions on the generalized nonreciprocal and nondiscriminatory scheme of tariff preferences.
129.	So far the efforts made by the United Nations system of organizations towards helping developing countries solve these problems have been mere palliatives. The United Nations answer to these economic problems has been largely technical assistance and pre-investment surveys which, though useful, seldom lead to direct capital self-sustaining investment. Those scattered efforts have been administered by United Nations experts, some of them dedicated men, to be sure, but others of indifferent caliber who are often more concerned with their status and conditions of work in developing countries than with the effectiveness of application which they should bring to bear on their work in helping solve the problems of developing countries. The United Nations seems to be imbued with a lack of the will to strengthen institutions with enough resources to assure self-sustaining development in the developing countries. The United Nations Development program and the International Development Association, for instance, are languishing for lack of support from the very countries that can really make them effective.
130.	The Ghana delegation is convinced that what the United Nations needs on the threshold of the Second Development Decade is a bold and imaginative plan to set developing countries on the road to self sustaining development and to give a new sense of purpose and dynamism to United Nations development efforts. What developing countries need is assistance and a flow of resources on a massive scale and on concessionary terms, a development assistance plan not dissimilar to the Marshall Plan of old, conceived and executed after the Second World War for the reconstruction of the shattered European economy. Current resource flows to developing countries need to be tripled, or even quadrupled, if an impact is to be made on the almost intractable problems that beset them. The type of tariff preferences that are being discussed should be in relation to commodities like cocoa products, plywood and other timber products as well as textiles and textile products, products which are essential and meaningful to the trading activities and the economic survival of developing countries. The consumers of agricultural products like cocoa, coffee, etc., States Members of this Organization, should support any international commodity agreements on those primary products, otherwise, efforts by the United Nations in the Second Development Decade will be nothing more than meaningless sham.
131.	It is not being suggested that the effort involved will be easy. It should, however, be a concerted one by the developed countries, the United Nations system of organizations and the developing countries as well. With the developed countries it is, I think, a question of political will and a greater awareness not only of their moral obligations to the developing world, but also of the material and economic benefits they stand to gain from improved standards of living in the underdeveloped world. Each developed country will have to decide for itself. But, for any decisions to be meaningful, such countries need to consider agreeing to specific target dates for the realization of agreed minimum quantitative targets of capital flows. Specific commitments will have to be made with regard to the promotion of imports from developing countries, with regard to the terms and conditions on loans for development, and with regard to the alleviation of the heavy debt burdens being borne by developing countries. As to export credits it should be accepted that the borrower, the lender and the insurance agency each bear responsibility for ensuring that contracts are properly concluded and that they are in respect of economically viable projects.
132.	Luckily for the international community, there has been much enlightened thinking on the subject in recent times. The Pearson report,  commissioned by the President of the International Bank for Reconstruction and Development, is a historic landmark pointing the way to developed and developing countries and the United Nations system alike, to essential tasks to be undertaken in the immediate decade as well as those ahead. The delegation of Ghana wishes to pay a special tribute to Mr. Lester Pearson and his team of distinguished and dedicated men for the vision, compassion, and sensitivity which they brought to bear on their assignment and for a document which should define targets and set the pace for the Second Development Decade. The Ghana delegation accepts the recommendations of the Pearson Committee, and hopes that the targets and guidelines established by it will gain widespread acceptance and provide a foundation for the new development decade.
133.	There is the necessity for devising procedures in the developing countries and in the United Nations Organization itself to ensure that resources flow into the areas that will make a requisite impact. There is also the need for making the activities of United Nations organs, charged with economic development, more responsive to the requirements of the developing countries and to the tasks to be undertaken. These requirements have been recognized in A Study of the Capacity of the United Nations Development System, the Jackson report, which comes as a timely supplement to previous studies made with a view to reforming the machinery of the United Nations systems of organization for development tasks. It will doubtless be discussed in detail by representatives in the relevant committee at the appropriate time. I wish, however, to record that questions of national sovereignty and of the relationships between the various United Nations organs charged with development are raised by the report. So also are questions regarding the role which the Regional Economic Commissions, like the Economic Commission for Africa, should play in the United Nations development effort. The Ghana delegation wishes to emphasize that we must ensure that, while trying to solve these organizational problems, we do not create fresh ones.
134.	The idea that the United Nations system exists only to further technical assistance and pre-investment studies has now been changed in an attempt to give the United Nations a more effective role in the development of priorities of the developing countries. But so far, assistance from the United Nations system of organizations to developing countries has been insignificant in relation to the total development resources required by these countries.
135.	Furthermore, now that some substantial capital exporting countries are reorganizing their economic assistance priorities to channel a greater portion of assistance resources through international institutions, these institutions need to be so reorganized that the developing countries which they purport to help, develop confidence in their ability and intention to help them, and that they are not regarded merely as channels being used by the developed countries for imposing conditions for assistance which the developed countries cannot otherwise openly impose. My delegation would wish to believe that all controversial issues raised by this report will be fully discussed and resolved. We also like to believe that out of the discussions will emerge a United Nations system organized to tackle with determination and effectiveness the essential job of development in the decades ahead.
136.	My delegation does not have to overemphasize the efforts which we, the developing countries, must ourselves make to help ourselves in this and ensuing decades. We, in the developing countries, need and want massive resource flows to our respective economies, but we are, in the last analysis, responsible for our own salvation. We need to undertake a searching assessment of our needs and requirements. We must have the courage to take the necessary basic policy decisions and actions that will make the external assistance, to be released in the course of the Second Development Decade, to us effective. We need to cooperate among ourselves to widen our markets, to share experiences, and to renew our commitments to goals and ideals. We have in the past been the victims of much economic exploitation. We can in the future be the beneficiaries of the ideas contained in the Pearson report.
137.	We, in Ghana, have taken stock of our economic situation, and have set ourselves precise economic and social goals, aimed at providing a basis for self sustained growth with emphasis on increasing the production of food and industrial raw materials so as to reduce our excessive dependence on imported goods. In doing this, we are taking decisive steps to provide better housing, education, and health services, especially for the low-income groups, and to ensure, within our existing population situation, that the inequalities in the distribution of income and social amenities, especially between the urban and rural areas, are reduced.
138.	I would like to address a special appeal to the socialist States on the question of their participation in evolving the draft strategy of the Second Development Decade. We, in the developing countries and in former colonial territories, are aware of and appreciate the noble efforts which the socialist countries, notably the Soviet Union, have played in the decolonization process. In the adoption of a strategy for a Second Development Decade, the world is being called upon to complete this process by enabling the emancipated peoples to live decent lives, free from exploitation, poverty, disease and ignorance. It would be a pity and a source of great disappointment to us if the peoples of the socialist countries, who have done so much for our political independence, were now to enter reservations about helping us to complete our emancipation. The Ghana delegation feels that the reservations raised by them in connexion with the Second Development Decade, given mutual understanding, can be discussed and resolved and thus enable the socialist States fully to participate in this endeavor to which they have so much to offer.
139.	The influence and the leadership of the United Nations have been particularly effective in the realm of ideas, bringing the power of what may be called international morality to bear on the problems that beset the world. There was a time when it was thought that any discussion about colonial territories constituted interference in the affairs of the then colonial Powers. United Nations discussions and resolutions have changed all that. There was also a time when the most powerful Members of the United Nations maintained that discussions by the Organization of that inhuman practice of apartheid was an interference in the internal affairs of South Africa. World moral opinion has changed all that. It is now widely acknowledged that questions relating to violations of human rights constitute a threat to world peace, and that the solution of problems connected with them must concern the whole world. Similarly, in the economic field today it is being maintained that it is unrealistic to expect developed countries to undertake firm commitments in respect of resource flows to the developing countries of the world, but it is the hope of my delegation, however, that the evolution and implementation of a strategy for the Second Development Decade would give the United Nations another opportunity to demonstrate its resilience, confound its critics and maintain its leadership in moral ideas.
140.	We, the peoples of the United Nations, are on the threshold of a new adventure, a challenging one and one whose success will depend to a large extent on the moral and political will we all muster to support and sustain it.
141.	This Organization is commemorating twenty- five years of its existence. It is appropriate, therefore, to reappraise the record of the Organization during the period and to draw from it lessons for the future.
142.	The authors of the Charter envisioned an international organization which would guarantee the fulfillment of man's innermost yearnings for peace, justice and progress, to quote the theme for the twenty-fifth anniversary celebrations. It is, therefore, fitting on this occasion to reflect for a while on the achievements of the Organization. twenty-five years in the life of the world and of this Organization is not a particularly long time, but in that period this Organization has scored successes that have justified the vision of its founding fathers. It has succeeded in containing and indeed removing many threats to international peace and security. It has made a remarkable contribution towards decolonization, as evidenced by the fact that 51 Members founded the Organization, whereas some 126 Member States are represented here today. In the field of socioeconomic cooperation, the achievements of the United Nations have been even more remarkable.
143.	In spite of those, however, there are some problems which have caused disillusionment within the Organization; serious problems of peace and security still await their solution by the United Nations. States have not yet renounced recourse to the use of force as an instrument for the settlement of international conflicts. National arsenals continue to be augmented with both conventional and nuclear weapons of mass destruction. A dangerous war still rages in IndoChina; dependent peoples are still being oppressed in Africa and elsewhere; racial discrimination in its most intolerable form still persists in southern Africa; the disparity in development between the advanced and the advancing countries continues to widen. That is why my delegation feels that the United Nations must at this time address itself to basic issues affecting the future of the Organization as a machinery for promoting international peace and security.
144.	The Ghana delegation will not indulge in a detailed restatement of our known positions on the many outstanding world problems. My government abhors the mounting expenditures on the production of destructive weapons of war whilst half the world goes hungry, and it would support any moves that would conduce to a lessening of world tensions through peaceful settlement of political disputes. It is for that reason that the Ghana delegation welcomes the non aggression treaty between the Soviet Union and the Federal Republic of Germany, signed in Moscow on 12 August 1970. We lend our support to the agreement and commend it as a vital step towards a just political settlement in Europe. The Government of Ghana congratulates the leaders of the Soviet Union and the Federal Republic of Germany on their foresight and courage which made this possible.
145.	In the Middle East, since our last meeting here in this chamber under the gloom of a complete breakdown of the Jarring mission and the Middle East ceasefire, the Rogers plan has revived our hope that a peaceful settlement of the Middle East crisis might, after all, be possible. In spite of the accusations and the counter-accusations by the parties to the Middle East conflict, I believe that a final and lasting solution of the Middle East problem, guaranteed by the big Powers and consistent with Security Council resolution 242 (1967) of 22 November 1967, is a hopeful possibility. We urge all concerned to redouble their efforts in the search for peace and understanding based on the just rights of all the States in the area to a secure existence.
146.	The problems posed by Southern Rhodesia, apartheid and colonialism in southern Africa remain as intractable as ever and, in the words of our esteemed SecretaryGeneral, constitute "the biggest challenge to the authority of this Organization".
147.	Since the twenty-fourth session, the situation in Southern Rhodesia has worsened. By a constitutional farce, Ian Smith has declared Southern Rhodesia a republic and has followed this by bringing into force a set of obnoxious policies similar to those in apartheid South Africa. That indicates unmistakably the shape of things to come. It also poses a new challenge to the United Nations and makes a reexamination of the instrument we have employed to end the intolerable situation in Southern Rhodesia imperative. My delegation hopes that the British Government, whose primary responsibility it is to suppress the Rhodesian rebellion, will take decisive steps to end the rebellion and resolve the issue in a manner consistent with the principles of the Charter. In this, I believe the British Government can count on the full support and cooperation of this Organization.
148.	Closely allied with the Southern Rhodesian issue is the liberation struggle of the peoples of southern Africa. On this issue, the Government of Ghana is committed and will always be dedicated to the cause of the national liberation movements all over Africa. We also accept the principles and purposes of the Lusaka Manifesto  as offering an alternative basis for a settlement of the southern African issue.
149.	As I have already indicated, any assessment of the record of this Organization over the past twenty- five years is relevant only when it leads to meaningful projections into the future. The SecretaryGeneral, in the introduction to his annual report for this year [A/8001/ Add.1 and Corr.1], has outlined some of the basic questions which should be uppermost in our minds today. They include the means by which the United Nations can play an increasingly vital role in the world of tomorrow; how the United Nations can make a more effective use of its potentialities for reconciling differences between its Members; the changes that can be evolved in its methods of operation to attain a fuller utilization of its capacity for improving human conditions.
150.	It is the belief of my Government that it is only when we have found adequate answers to these questions that we shall have the right to expect the Organization to play a significant role in the next decade. In this connexion, it is worth noting that proposals have been received from Canada, Colombia and Finland, among other countries, on the guidelines for a possible revision of the Charter and improvement of the structure and methods of work of the Organization. Others, including the United States of America, have suggested that as a means of facilitating the peaceful settlement of disputes the Statute of the International Court of Justice should be revised to enable it to work more effectively as a court. Equally, we believe that any suggested review of the Charter should give serious consideration of the principle of universality of membership of the Organization. I may also mention in passing that in the past the use of the veto has come in for considerable criticism and there have been suggestions for its total abolition.
151.	While the abolition of the veto in the Security Council may be considered unrealistic in the present circumstances, consideration might be given to the possibility of defining more precisely the area of its application. It may be practicable to eliminate the application of the veto from Chapter VI of the Charter as well as from the provisions relating to the admission of new Members, while retaining it for the purposes of Chapter VII. The relationship between the General Assembly and the Security Council should also be closely examined. It might, therefore, be most appropriate to suggest establishing a committee to review all the suggestions and proposals relating to the Organization and working methods of the United Nations.
152.	In conclusion, my delegation hopes that out of the deliberations of the twenty-fifth session will emerge a new operational strategy for the United Nations commensurate with the 25 years' experience of the United Nations system. We are confident that any review of this Organization that may be necessary, as a result of the changes that have taken place within the international community, will strengthen the machinery of the Organization and enable it to fulfill more adequately and effectively its primary duty of safeguarding international peace and security whilst promoting the progress of all Nations in conditions of justice and universal brotherhood.
